department of the treasury internal_revenue_service washington d c date apr contact person identification_number telephone number tev g2 employer tdentification number uil nos legend ladies and gentlemen this letter responds to your attorney's letter dated date and previous into z all three of which letters requesting rulings pertaining to a proposed merger of x and y are organizations exempt from federal_income_tax under sec_501 a of the internal_revenue_code x is a nonprofit corporation that is described in sec_501 of the code and y and z are nonprofit_corporations described in sec_501 y is classified under sec_509 as a supporting_organization of x on the basis that x would be a publicly_supported_organization if it were described in sec_501 z is classified under sec_509 the facts presented indicate that x was initially formed to raise and distribute money to charity by conducting an annual golf tournament and an annual charity ball x distributes the net_proceeds from these events to y which uses the funds to make grants to other charitable organizations in the community a portion of each ticket that x sells to the golf tournament and the charity ball represents a charitable_contribution to y x receives these contributions on behalf of y and promptly forwards them to y x's main revenues include sponsorship payments admissions to the golf tournament and charity ball television rights golfer entry fees and advertising the operations of x and y are conducted with substantial amounts of volunteer labor and donated use of facilities both x and y have large all-volunteer boards of directors and significant numbers of volunteers assist the paid employees and contractors several golf courses provide their facilities for the tournaments at a charge that is only a small fraction of fair rental value to cover the cleanup and repair costs from use of the facilities a hotel donates use of its facilities for the ball with respect to the scope and extent of volunteer labor the information submitted indicates that approximately of staff hours provided for the golf tournament is attributable to volunteers while approximately of staff hours provided for the charity ball is attributable to volunteers a souvenir program including both editorial articles and advertising is published each year in connection with the golf tournament x solicits advertising during a nine-month period before the tournament one or more of x's paid employees sells advertising on an ongoing basis during this period volunteers do not conduct the advertising activity you state that the interrelationship between x and y has created disadvantages such as expenses resulting from the operation of two entities instead of one cash shortfalls and public confusion the organizations propose to solve these problems by having x and y merge into z which as noted previously is described in sec_501 of the code as a result of the reorganization z will take over the activities previously conducted by x and y after the merger z will conduct the golf tournament and the charity ball as annual fund raisers to raise money to carry out its exempt_purpose of supporting charitable organizations z requests rulings that the merger will not jeopardize z's status as an organization described in sec_501 of the code and the revenues that z will generate from the annual golf tournament and charity ball fund raisers will not constitute unrelated_business_taxable_income under sec_512 sec_501 of the code in part provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable purposes sec_1_501_c_3_-1 of the income_tax regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose revrul_64_182 1964_1_cb_186 holds that an organization that derives its income principally from the rental of space in a large commercial office building and carries out its charitable purposes by aiding other charitable organizations through contributions and grants meets the requirements for recognition of exemption under sec_501 of the code the revenue_ruling states that the organization was shown to be carrying on a charitable program commensurate in scope with its financial resources sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 sec_512 of the code defines unrelated_business_taxable_income generally as gross_income derived by any exempt_organization from any unrelated_trade_or_business regularly carried on by it less allowable deductions with certain modifications bk sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 sec_513 of the code provides that the term unrelated_trade_or_business does not include any trade_or_business in which substantially_all the work in carrying on such trade_or_business is performed for the organization without compensation sec_513 of the code provides that the term trade_or_business includes any activity that is carried on for the production_of_income from the sale_of_goods or the performance of services sec_513 also states that an activity does not lose identity as a trade_or_business merely because it is carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which may or may not be related to the exempt_purpose of the organization sec_1_513-1 of the regulations provides that gross_income of an exempt_organization subject_to the tax imposed by sec_511 is includible in the computation of unrelated_business_taxable_income if it is income from trade_or_business such trade_or_business is regularly carried on and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization's performance of its exempt functions sec_1_513-1 of the regulations provides that for purposes of sec_513 of the code the term trade_or_business has the same meaning it has in sec_162 and generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services activities of producing or distributing goods or performing services from which a particular amount of gross_income is derived do not lose identity as trade_or_business merely because they are carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which may or may not be related to the exempt purposes of the organization thus for example activities of soliciting selling and publishing commercial advertising do not lose identity as a trade_or_business even though the advertising is published in an exempt_organization periodical that contains editorial material related to the exempt purposes of the organization sec_1_513-1 of the regulations provides that in general exempt_organization business activities which are engaged in only discontinuously or periodically will not be considered regularly carried on if they are conducted without the competitive and promotional efforts typical of commercial endeavors for example the publication of advertising in programs for sports events or music or drama performances will not ordinarily be deemed to be the regular carrying on of trade_or_business sec_1_513-1 of the regulations provides that certain intermittent income- producing activities occur so infrequently that neither their recurrence nor the manner of their conduct will cause them to be regarded as trade_or_business regularly carried on for example income-producing or fund raising activities lasting only a short_period of time will not ordinarily be treated as regularly carried on if they recur only occasionally or sporadically furthermore such activities will not be regarded as regularly carried on merely because they are conducted on an annually recurrent basis accordingly income derived from the conduct of an annual dance or similar fund raising event for charity would not be income from trade_or_business regularly carried on sec_1_513-1 of the regulations provides that for the conduct_of_a_trade_or_business to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services must contribute importantly to the accomplishment of those purposes in 696_f2d_372 5th cir the court held that the volunteer labor exception under sec_513 of the code did not apply where compensated workers accounted for approximately of the work performed in 92_tc_456 rev'd 914_f2d_1417 cir a o d july nonacg the tax_court held that the ncaa's regular solicitation of program advertising at its annual basketball tournament was unrelated business regularly carried on unlike the tournament itself which was related business the court reasoned that the business at issue was the sale of advertising which is fragmented under sec_513 of the code from the business of circulating the program and from the overall activity of conducting the tournament and that it was inappropriate to decide whether the business at issue was regularly carried on solely by reference to the time span of the tournament itself less than weeks the court held that the contractor that conducted the advertising was an agent of the ncaa under the contract and that the ncaa had failed to furnish evidence that its contractor's activity was not regularly carried on on appeal the circuit agreed that the business of selling advertising space was the relevant business but reasoned that the length of the tournament was what was relevant rather than the preliminary time spent soliciting advertisements because advertising during the tournament was what was being sold and that the length of the tournament was sufficiently intermittent and too infrequent to compete with commercial solicitors of advertising the a o d noted that sec_1_513-1 of the regulations defines as a fragmented business the activity of soliciting selling and publishing advertising soliciting and selling are not mere preparatory activities that preparatory time may be considered as part of a business activity and that the intermittent exceptions in the regulations are not directed to events such as the distribution of program guides and advertising over three extended weekends at a number of locations across the country and by mail by conducting the golf tournament and charity ball and by distributing the net_proceeds from such events to charitable organizations as described above z will be operated exclusively for charitable purposes as required by sec_501 of the code the merger of x and y into z will not result in z being operated for a substantial nonexempt purpose within the meaning of sec_1_501_c_3_-1 of the regulations by making gifts and contributions in the manner described z will be conducting a charitable program commensurate in scope with its financial resources see revrul_64_182 supra under the facts and circumstances presented the merger of x and y into z will not be a transaction that will adversely affect z's tax-exempt status under sec_501 the annuai golf tournament and the charity ball are activities carried on for the production_of_income from the providing of services and thus constitute trade_or_business as defined by sec_513 of the code and sec_1_513-1 of the regulations also neither the golf tournament nor the charity ball contributes importantly to the accomplishment of an exempt_purpose under sec_501 and thus neither activity is substantially related to an exempt_purpose under sec_501 furthermore although there are large numbers of volunteers who assist in carrying out both the golf tournament and the charity ball the information presented does not support a conclusion that substantially_all the work in connection with these activities has been performed without compensation thus the volunteer labor exception under sec_513 does not apply however the facts presented indicate that with the exception of advertising activities both the golf tournament and the charity ball are intermittent activities for purposes of sec_1_513-1 and thus are not regularly carried on trade_or_business under sec_513 since the golf tournament and the charity ball except for the advertising activities are not regularly carried on any revenues derived from such activities will not constitute unrelated_business_taxable_income under sec_512 with respect to the advertising activities the solicitation selling and publishing of advertising in connection with the annual golf tournament is an unrelated_trade_or_business that is fragmented or treated separately from the conduct of the tournament as a whole applying the fragmentation rule_of sec_513 of the code and sec_1_513-1 of the regulations to the golf tournament the trade_or_business of selling advertising space is treated as an activity that is distinct from the trade_or_business of conducting the golf tournament although the tenth circuit in national collegiate athletic association v commissioner supra concluded that program advertising was not a regularly carried on trade_or_business the service position as set forth in a o d is that such advertising activities are regularly carried on moreover the regular selling of advertising is distinguishable from the type of intermittent advertising activity in connection with programs for sports events contemplated in sec_1_513-1 under these circumstances amounts derived from advertising contained in programs published in connection with the golf tournament will constitute unrelated_business_taxable_income under sec_512 based on the foregoing we rule as follows the merger of x and y into z will not jeopardize z's status as an organization described in sec_501 of the code and the revenues that z will generate from the annual golf tournament and charity ball fund raisers other than advertising income will not constitute unrelated_business_taxable_income under sec_512 of the code however the revenues that z will generate from advertising contained in programs published in connection with the golf tournament will constitute unrelated_business_taxable_income under section sec_12 b28 we have not been asked and we express no opinion on whether amounts received from corporate sponsors meet the requirements under sec_513 of the code except as specifically ruled upon above no opinion is expressed concerning the federal_income_tax consequences of the transaction described above under any other provision of the code pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative because this letter could help resolve any future questions about z's tax_liability z should keep a copy of this ruling in its permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions please contact the person whose name and telephone number appear in the heading of this letter sincerely yours m berkovsky terrell manager exempt_organizations technical group
